DETAILED ACTION
Applicants’ arguments, filed 7 December 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Based upon applicant’s response on 7 December 2021, there appears to be some confusion regarding how the term “self-complementary” is being interpreted, e.g. in regard to the self-complementary motif of claim 32. For the purposes of examination under prior art, the presence of a single composition comprising complementary nucleic acids is understood to read on a self-complementary motif. The term “self” is understood to be interpreted as requiring that these elements are present in the same composition. The examiner clarifies that this is the interpretation of the phrase “self-complementary motif” used in this office action, and was also the interpretation of the phrase “self-complementary motif” used in the prior office action in the prior office action on 7 September 2021. The examiner further notes that the phrase “self-complementary motif” does not appear to have been defined in the instant specification. As such, the examiner has interpreted the phrase “self-complementary motif” in its broadest reasonable manner. See MPEP 2111.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 32, 35-37, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banga et al. (Journal of the American Chemical Society, Vol. 136, 2014, pages 9866-9869 along with its supporting information) in view of Radovic-Moreno et al. (WO 2015/187966 A1), as evidenced by Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992).
Banga et al. (hereafter referred to as Banga) is drawn to liposomal spherical nucleic acids, as of Banga, page 9866, title, abstract, and Scheme 1 on page 9866, right column, reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    359
    753
    media_image1.png
    Greyscale

As such, Banga teaches the required core, lipid shell, and oligonucleotide functionalized to the outer surface of the nanostructure required by instant claim 8.


    PNG
    media_image2.png
    126
    614
    media_image2.png
    Greyscale

This differs from instant claim 32, which requires two or more lipophilic groups.
Radovic-Moreno et al. (hereafter referred to as Moreno) is drawn to a liposomal spherical nucleic acid with the following structure, as of the title, abstract, and figure 1, reproduced below.

    PNG
    media_image3.png
    534
    557
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    426
    1091
    media_image4.png
    Greyscale

As best understood by the examiner, phosphatidylethanolamines have two lipophilic groups. Evidence for the fact that phosphatidylethanolamine has two lipophilic groups is provided by Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992) page 1985, Figure 1, reproduced below, which shows the chemical structure of distearoyl phosphatidylethanolamine.

    PNG
    media_image5.png
    537
    1114
    media_image5.png
    Greyscale


It would have been prima facie obvious for one of ordinary skill in the art to have attached the oligonucleotide of Banga to a phosphatidylethanolamine, as of Moreno, rather than the tocopherol used by Banga. Both Banga and Moreno are drawn to a liposome comprising a lipid bilayer with a nucleic acid anchored to the bilayer. In order to anchor a nucleic acid to a lipid bilayer, it is necessary to covalently bind the nucleic acid to a lipid, and place that lipid in the bilayer, which is done by both Banga and Moreno. Moreno teaches that both phosphatidylethanolamine and tocopherol can be covalently bound to nucleic acids in order to anchor said nucleic acid to the bilayer. As such, the skilled artisan would have been motivated to have substituted phosphatidylethanolamine, as of Moreno, in place of tocopherol, as of Banga, in order to have covalently bound to a nucleic acid in order to have predictably anchored the nucleic acid to a liposome with a reasonable expectation of success. The simple substitution of one element (phosphatidylethanolamine) in place of another (tocopherol) to achieve predictable results (covalent bonding to a nucleic acid to anchor said nucleic acid to a lipid bilayer) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to instant claim 32, this is an independent claim requiring a core, lipid shell, and oligonucleotide attached to a moiety comprising two or more lipophilic groups. Banga teaches the core, lipid shell, and oligonucleotide, and Moreno teaches attaching to a phosphatidylethanolamine, which has two lipophilic groups.
prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 32, the claim requires a self-complementary motif. Banga teaches complementary nucleic acids as of page 9867, right column, bottom paragraph. Also see the supporting information for Banga, page S7, Figure S3, reproduced below in part.
 
    PNG
    media_image6.png
    97
    1268
    media_image6.png
    Greyscale

As best understood by the above-reproduced figure appears to show a self-complementary motif.
As to claim 35, Moreno teaches a CpG motif, as of Moreno, page 4 lines 23-25. This is understood to be a G-rich motif, as required by the instant claim. Said CpG motif is best understood by the examiner to be a self-complementary motif.
As to claim 36, Moreno teaches immunostimulatory RNA, as of Moreno, page 4, last line.

As to claim 39, the above reproduced scheme 1 of Banga and the figure in the abstract of Moreno, both of which are reproduced below appear to show a hollow core. Also see Moreno, page 12, line 13.
As to claim 40, Banga teaches a polydispersity index of 0.11 on page 9867, left column, top paragraph.
As to claim 41, Banga teaches a sub-100 nm size range, as well as 30 nm diameter unilamellar vesicles as of Banga, page 9866, right column. As such, the skilled artisan would have been motivated to have sized the population of particles to have had a size within the claimed range. Banga also teaches a 30 nm average size on page 9867, left column, top paragraph.


Claims 1-3, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banga et al. (Journal of the American Chemical Society, Vol. 136, 2014, pages 9866-9869 along with its supporting information) in view of Radovic-Moreno et al. (WO 2015/187966 A1), the combination further in view of Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992) and Mader et al. (WO 2016/057549 A1).
Both Banga and Moreno teach liposomal spherical nucleic acids. See the rejections above over Banga and Moreno by themselves.

Karathanasis et al. (hereafter referred to as Karathanasis) is drawn to targeted nanocarriers, as of Karathanasis, page 1984, title and abstract. Said nanocarriers may be liposomal nanocarriers, as of Karathanasis, page 1984, abstract. In the composition of Karathanasis, the targeting ligand may be attached to a nanocarrier by linking to the lipid DSPE (distearoyl phosphatidylethanolamine) with a PEG (polyethylene glycol) spacer, as of Karathanasis, page 1985, Figure 1, reproduced below.

    PNG
    media_image5.png
    537
    1114
    media_image5.png
    Greyscale

As such, Karathanasis teaches a mode of attaching a targeting ligand to a lipid in a liposome.
Karathanasis differs from the claimed invention because the targeting ligand of Karathanasis is a peptide rather than a nucleic acid.

Karathansis differs from the claimed invention because Karathanasis teaches polyethylene glycol as a spacer, whereas the instant claims require hexa-ethylene glycol as a spacer.
Mader et al. (hereafter referred to as Mader) is drawn to oligonucleotides, as of Mader, title and abstract. The composition of Mader may have a liposomal core, as of Mader, page 5, line 30, and Mader teaches spherical nucleic acids, as of page 45, line 10. Mader teaches using hexaethylene glycol to link the nucleic acid, as of Mader, page 
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the hexaethylene glycol spacer of Mader in place of the polyethylene glycol spacer of Karathanasis. Both Mader and Karathanasis link a targeting moiety to a lipid, and use a spacer to space the lipid and the targeting ligand. As Mader teaches using hexaethylene glycol as such a spacer, the skilled artisan would have been motivated to have used hexaethylene glycol to have predictably spaced the lipid and the nucleic acid targeting ligand of Banga and Moreno for predictable formation of a spherical nucleic acid particle with a reasonable expectation of success. The simple substitution of one known element (oligoethylene glycol, as of Mader) in place of another (polyethylene glycol) to achieve predictable results (spacing of a lipid and a targeting moiety which is a nucleic acid) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, this is an independent claim requiring a spherical nucleic acid having a core, lipid shell, and oligonucleotide. These are taught by Banga and Moreno. That the lipid moiety has two or more lipophilic groups and that m=2 is taught by Karathanasis. Also, the “doubler” and the two C18 saturated alkyl groups are taught by the DSPE structure of Karathanasis. That the composition comprises oligoethylene glycol is taught by Mader. L3 is understood to be a phosphate group, as of Karathanasis, L2 would appear to be an ether moiety between hexaethylene glycol groups if present, and L1 apparently would comprise at least an oxygen atom and a bond from the endgroup of the hexaethylene glycol.

As to claim 3, DSPE-PEG, as of Karathanasis, comprises the required phosphodiester linkages.
As to claim 11, Banga teaches DOPC, as of Scheme 1 on page 9866, reproduced above.
As to claim 14, that the oligonucleotides comprise immunostimulatory single-stranded or double-stranded RNA, as of Moreno, page 4, last two lines.
As to claim 15, Banga teaches complementary nucleic acids as of page 9867, right column, bottom paragraph. Also see the supporting information for Banga, page S7, Figure S3, reproduced below in part.
 
    PNG
    media_image6.png
    97
    1268
    media_image6.png
    Greyscale

The above-reproduced figure appears to show a self-complementary motif.
Note Regarding Reference Date: The instant application is a national phase of application PCT/US2018/030021, filed on 28 April 2018, which claims benefit of provisional application 16/608,685, filed on 27 April 2017. With regard to the references relied upon here, Banga was published in 2014, Moreno in 2015, Karathanasis in 2009, and Mader on 14 April 2016. As such, all of the references relied upon here were published over a year prior to 27 April 2017. As such, all of the references relied upon in the prior art rejections in this office action are prior art under AIA  35 U.S.C. 102(a)(1), and the exceptions under AIA  35 U.S.C. 102(b)(1) would not appear to be applicable .


Claims 32, 35-37, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banga et al. (Journal of the American Chemical Society, Vol. 136, 2014, pages 9866-9869 along with its supporting information) in view of Radovic-Moreno et al. (WO 2015/187966 A1), the combination further in view of Liu et al. (ACS Nano, Vol. 5, No. 2, 2011, pages 1304-1312).
Claims 1-3, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banga et al. (Journal of the American Chemical Society, Vol. 136, 2014, pages 9866-9869 along with its supporting information) in view of Radovic-Moreno et al. (WO 2015/187966 A1), Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992) and Mader et al. (WO 2016/057549 A1), the combination further in view of Liu et al. (ACS Nano, Vol. 5, No. 2, 2011, pages 1304-1312).
Both Banga and Moreno teach liposomal spherical nucleic acids. See the rejections above over Banga and Moreno by themselves. Karathanasis is drawn to a peptide linked to a lipid with two alkyl groups, and Mader is drawn to a hexaethylene glycol linker. See the rejection above over Banga, Moreno, Karathanasis, and Mader by themselves.

Dave et al. (hereafter referred to as Dave) is drawn to a DNA functionalized liposome, as of Dave, page 1304, title and abstract. Dave teaches the following chemical structure of DNA linked to a lipid, as of Dave, page 1305, Figure 1, relevant portion of the figure reproduced below.

    PNG
    media_image7.png
    85
    544
    media_image7.png
    Greyscale

Dave is not itself anticipatory because Dave does not teach the required oligoethylene glycol spacer.
It would have been prima facie obvious for one of ordinary skill in the art to have attached the nucleic acid targeting ligand of Banga and Moreno to a phospholipid in the manner taught by Dave rather than to tocopherol, as of Banga. All of Banga and Moreno are drawn to a liposome comprising a lipid bilayer with a nucleic acid attached thereto. In order to anchor a nucleic acid to a lipid bilayer, it is necessary to covalently bind the nucleic acid to a lipid, and place that lipid in the bilayer, which is done by both Banga and Moreno. Moreno teaches that both a phospholipid and tocopherol can be covalently bound to nucleic acids in order to anchor said nucleic acid to the bilayer. As such, the skilled artisan would have been motivated to have substituted a phospholipid, as of Dave, in place of tocopherol, as of Banga, in order to have covalently bound to a nucleic acid in order to have predictably anchored the nucleic acid to a liposome with a reasonable expectation of success. The simple substitution of one element (a .


Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 7 December 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
Self-Complementary Motif: In applicant’s response, page 6, second to last paragraph, applicant alleges that Banga fails to teach the required self-complementary motif. In response, the examiner notes that this issue was discussed on page 9 of the prior office action on 7 September 2021, wherein the relevant text has been reproduced below.

    PNG
    media_image8.png
    282
    720
    media_image8.png
    Greyscale

Applicant appears to argue that the above-reproduced figure shows tocopherol-DNA hybridized with a linker, not a self-complementary motif. The examiner disagrees 
The examiner’s best understanding of applicant’s arguments regarding the self-complementary motif is that applicant appears to envision that the term “self-complementary motif” should be interpreted in a different manner than how the examiner has interpreted the term. To the extent that this is applicant’s argument, it is not persuasive. Claims must be given their broadest reasonable interpretation in light of the specification. See MPEP 2111. In this case, the specification does not appear to define the term “self-complementary motif.” As such, the examiner has interpreted the phrase “self-complementary motif” in its broadest reasonable manner, and that manner would appear to include the above-reproduced structure.
Nucleotides Functionalized to Outer Surface: In applicant’s response, paragraph bridging pages 6-7, applicant argues that Banga fails to teach the required 50-200 oligonucleotides functionalized to the outer surface. The examiner disagrees that this is sufficient to overcome the previously applied rejection because this deficiency is overcome by Moreno. As explained on page 10 of the prior office action, Moreno teaches 2-1,000 oligonucleotides on page 6, line 3, as well as Moreno, page 48, claim 29 of Moreno. This overlaps with the required 50-200 of oligonucleotides. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Alleged Unexpected Results: Applicant provided arguments regarding alleged unexpected results in the instant specification, as of applicant’s response on pages 7-8. 

    PNG
    media_image9.png
    268
    653
    media_image9.png
    Greyscale

With regard to claim 32, as best understood by the examiner, the rows entitled “SNA18_60” and “SNA20_60” appear to be within the scope of claim 32 because they comprise 60 oligonucleotides, which is between 50-200 oligonucleotides. In contrast, the rows entitled “SNA17”, “SNA18_30”, “SNA19_30”, and “SNA20_30” have less than 60 oligonucleotides; as such, these appear to be outside the scope of claim 32. The structure of SNA17, 18, 19, and 20 is shown as of page 25 of the instant specification, relevant text reproduced below.

    PNG
    media_image10.png
    231
    652
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    137
    403
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    177
    416
    media_image12.png
    Greyscale

All of the compositions in Table 3 appear to be made with nucleic acids #17, #18, #19, or #20. Examples #17 and #18 appear to have two lipophilic groups, and Examples #19 and #20 appear to have three lipophilic groups. In contrast, the composition of Banga appears to have only a single lipophilic group. As such, the comparative examples in the above-reproduced table appear to be closer to the claimed invention than the prior art. The claimed invention must be compared with a comparative example that is at least as close as the prior art, and in this case, as best understood by the examiner, applicant appears to have successfully done so. See MPEP 716.02(e).
However, the burden is on applicant to establish that the results are unexpected, and of both statistical and practical significance. See MPEP 716.02(b)(I). In this case, that burden does not appear to have been met because the examiner does not understand how the above-reproduced table shows that the compositions with 60 
Applicant also points to pages 32-33 of the instant specification. The relevant paragraph is reproduced below.

The oligonucleotide sequences 23-34 and 36-37 (see Table 1) have a self-complementary or a G-rich nucleotide sequence, respectively. Synthesis of SNAs with these oligonucleotide-cholesterol conjugates (25-oligonucleotides per particle) leads to aggregation of SNA to a suspension as determined by enlarged particle diameters and low light transmission (SNA 17 and SNA 19_30, see Table 3). This aggregation is inherent to SNAs that are synthesized with oligonucleotides that contain a self-complementary or a G-rich sequence that can potentially form secondary structures such as duplexes or G-quadruplexes, respectively, due to inter-particle interactions of oligonucleotides. When the self-complementary oligonucleotide was conjugated with a di-stearyl lipophilic moiety and synthesized SNA at 60-oligonucleotides per nanoparticle, the resulting SNAs did not aggregate as demonstrated by the small 27 nm particle diameter and high light transmission (SNA 18_60, see Table 3). However, loading of only 30-self-complementary oligonucleotide-di-stearyl moiety conjugates on liposomes resulted in SNA aggregation as in the case of cholesterol-oligonucleotide SNAs with enlarged particle diameters and low light transmission (SNA 18_30, see Table 3). Similarly, SNAs synthesized with G-rich oligonucleotide-di-stearyl moiety conjugates also at 60-oligonucleotides per nanoparticle abrogated aggregation significantly as demonstrated by the small 36.6 nm particle diameter and high light transmission (SNA 20_60, see Table 3). SNAs synthesized with a loading of only 30-oligonucleotides per nanoparticle of G-rich oligonucleotide-di-stearyl conjugates showed more aggregation than SNA 20_60, but less 

It is unclear from the above-reproduced paragraph as to how Table 3, even when interpreted in view of the above-reproduced text, shows that the claimed invention has superior results as compared with the comparative examples. The practical significance of the 700 nm transmission is unclear to the examiner. Additionally, the significance of particle size is also unclear to the examiner, as it is unclear to what extent a 
Furthermore, even if, purely en arguendo, the data from Table 3 and from the above-reproduced paragraph show unexpected and superior results, these results may not be commensurate in scope with the claimed invention. See MPEP 716.02(d). In the above-reproduced paragraph, as of the last two sentences, the specification appears to disclose that the type of lipid to which the nucleic acid is conjugated (e.g. cholesterol vs. stearyl groups) may affect aggregation. As such, it is unclear that the results presented by applicant are commensurate with the full scope of lipophilic groups. Additionally, the issue regarding the number of nucleic acids per particle appears to be relevant only to independent claim 32, not to independent claim 1, as this property is not recited by independent claim 1.
As such, for at least the reasons set forth above, the examiner has not withdrawn the previously applied rejections based upon applicant’s arguments pertaining to unexpected results.
Additional Arguments Regarding Karathanasis and Mader: With regard to claim 1, the examiner rejected this claim over a combination of references that further included Karathanasis and Mader. With regard to Karathanasis, applicant argues that 
DSPE-PEG-COOH followed by conjugating to a targeting ligand having an amine group via a peptide bond. See Karathanasis, page 1985, figure 1, reproduced below.

    PNG
    media_image13.png
    533
    1104
    media_image13.png
    Greyscale

The skilled artisan would have expected that a targeting ligand that is not a peptide but that has an amine group could have been conjugated to DSPE-PEG-COOH in the manner set forth in the above-reproduced figure.


Additional Cited Prior Art
As additional references that appear to be relevant to the examination of the instant application, the examiner cites the following references.
Matsuura et al. (Biomacromolecules, Vol. 8, 2007, pages 2726-2732).
Matsuura et al. (Chemical Communications, 2003, pages 376-377).
Matsuura et al. (US 2005/0112578 A1).
Self-complementary nucleic acids are disclosed as of the abstracts of both non-patent literature references, as well as paragraphs 0067 and 0082 of the ‘578 publication.
The examiner notes that these documents are not part of the statement of rejection, as the prior art is understood by the examiner to teach self-complementary motifs in nucleic acids. Nevertheless, the above documents are cited in that they are drawn to self-complementary motifs in the art of nucleic acids and may shed light on how this phrase is normally interpreted by one of ordinary skill in the art.


Conclusion
No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 13 December 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612